[image0.jpg]
LANXESS Solutions US Inc
199 Benson Road
Middlebury, CT 06749
203-573-2000 tel
 







 
April 21, 2017
VIA E-MAIL AND OVERNIGHT DELIVERY
Mr. Stephen C. Forsyth
Dear Stephen:
As you are aware, Chemtura Corporation (together with its successors, including
LANXESS Solutions US Inc, the “Company”) has entered into an Agreement and Plan
of Merger with Lanxess Deutschland GmbH (“Lanxess”) and LANXESS Additives Inc.,
dated as of September 25, 2016 (the “Merger Agreement”), pursuant to which the
Company will be acquired by Lanxess (the “Merger”). As of the consummation of
the transactions contemplated under the Merger Agreement (the “Closing”), your
Employment Agreement with the Company, dated November 9, 2010, as amended on
March 9, 2011 (the “Employment Agreement”) will be terminated and shall be null
and void, except as expressly provided herein (this “Agreement”).
Notwithstanding the termination of your Employment Agreement, your employment
with the Company will continue on an at-will basis based on the terms set forth
herein. This notice is being provided pursuant to Section 13 of your Employment
Agreement.
In connection with the termination of your Employment Agreement, and
notwithstanding that your employment with the Company will continue on an at
will basis as set forth herein, the Company agrees to provide you the payments
and benefits that you would be entitled to as if your employment was terminated
without Cause (as defined in the Employment Agreement) effective as of
immediately following the Closing pursuant to Section 9(f) of the Employment
Agreement, on terms as set forth herein, but only if you sign the attached
General Release and allow it to become irrevocable. Regardless of whether you
sign the attached General Release, you will be paid for all Accrued Benefits (as
defined in the Employment Agreement), treating the “Date of Termination” as
defined under the Employment Agreement as the date of the Closing.



--------------------------------------------------------------------------------

 


All capitalized terms used in this Agreement that are not otherwise defined in
this Agreement shall have the meaning ascribed to such terms in the Merger
Agreement, and all dollar amounts (including but not limited to such terms as
“cash” and “value”) set forth in this Agreement (including Exhibit A hereto)
refer to U.S. dollars.
In exchange for your execution and non-revocation of the attached General
Release, (1) you will be paid a cash amount shown on Exhibit A (Section 1)
attached hereto, which is the amount equal to the severance payable pursuant to
the terms of Section 9(f) of the Employment Agreement, to be paid in a lump sum
in cash promptly after the date the General Release becomes irrevocable; (2) you
will be immediately vested in, and will be paid in a lump sum in cash, an amount
equal to the aggregate of your 2015 and 2016 RSU Consideration as shown in
Exhibit A (Section 2) attached hereto, which amount shall be payable to you
promptly after the date the General Release becomes irrevocable, (3) you will be
immediately vested in, and will be paid in a lump sum in cash an amount equal to
your 2015 PS Consideration as shown in Exhibit A (Section 3) attached hereto,
which amount shall be paid to you within sixty calendar days after December 31,
2017, (4) you will immediately vested in, and will be paid in a lump sum in cash
an amount equal to your 2016 PS Consideration as shown in Exhibit A (Section 4)
attached hereto, which amount shall paid to you within sixty calendar days after
December 31, 2018, (5) you will be immediately vested in, and will be paid in a
lump sum in cash an amount equal to the aggregate of your 2017 RSU Consideration
and your 2017 PS Consideration as shown in Exhibit A (Section 5) attached
hereto, which amount shall be paid to you on January 1 of the second calendar
year following your actual separation from service from the Company, (6) you
will be provided with the outplacement services described in Section 9(e) of the
Employment Agreement if your services with the Company and all of its affiliates
actually terminates for any reason other than for Cause prior to December 31,
2017; and (7) you will be provided benefits continuation (medical, dental and
hospitalization insurance coverage) for you and your covered dependents for one
and a half years following the date of the Closing and otherwise as described in
Section 9(e) of the Employment Agreement (the “Benefits Continuation”). Your
outstanding equity awards shall be treated as described in the Merger Agreement;
provided, however, that the treatment of your outstanding equity awards that are
specifically described in this paragraph shall supersede the treatment otherwise
described for such equity awards in the Merger Agreement.

--------------------------------------------------------------------------------

 


The Company will pay you a prorated 2017 annual bonus in the manner described in
the Merger Agreement.
Following the Closing, for so long as you remain employed by the Company, the
terms of your employment are as follows:
·
Your employment may be terminated by the Company or by you, in either case, at
any time and for any or no reason and, if not terminated earlier, shall
automatically terminate on May 31, 2017 without further action by you or the
Company. The Company shall cause all payments owed to you in respect of the
period between the Closing and this termination date to be paid no later than
May 31, 2017 (except for payments in respect of the Company’s tax-qualified and
non-tax-qualified retirement plans, such payments to be made in accordance with
your deferral election(s) and the terms and conditions of such plans);

·
Your new base salary will be at a monthly rate of $40,000;

·
You will continue to participate in the medical, dental and hospitalization
insurance plans through the Benefits Continuation as set forth above;

·
You will continue to participate in any disability and life insurance benefits
and any other similar plans in which you participate in as of the Closing;

·
You will accrue paid time-off in accordance with the Company’s policy as in
effect from time to time;

·
You will continue to participate in the Company’s tax-qualified and
non-tax-qualified retirement plan(s) as in effect from time to time; and

·
Without limiting the generality of the foregoing, you will not be eligible to
participate in any bonus, incentive, severance or any other similar plan of the
Company.

In addition, the Confidentiality Agreement and the Non-Competition Agreement, as
defined in the Employment Agreement, shall remain in full force and effect and
the termination of the Employment Agreement shall not be treated as a
termination of employment for purposes thereof. In addition, Sections 10 and 11
of the Employment Agreement will also survive the termination of the Employment
Agreement.

--------------------------------------------------------------------------------

 


As noted in the enclosed General Release, you will have at least 21 days to
consider the terms of the release. However, you may sign it sooner (but you may
not sign it before the Closing).
Once you sign the General Release, you will have 7 days to revoke your consent
to such release.
Please sign below to evidence your agreement and acknowledgement of this
Agreement.
Very truly yours,


/s/ Antonis Papadourakis
 
Antonis Papadourakis
 
President and CEO
 

Agreed and Acknowledged:


/s/ Stephen C. Forsyth
 
April 26, 2017
 
Stephen C. Forsyth
 
Date
 



